15. Energy Star (vote)
Report: Nikolaos Vakalis
- Before the vote:
rapporteur. - (EL) Mr President, I would like to emphasise that a positive vote by the European Parliament today will be a huge leap forward and will break a taboo that has prevailed in Europe for decades.
For the first time, public money will have to be used, through public procurement, to increase energy efficiency, which is quite rightly considered to be a basic pillar of sustainable energy policy. I trust that this will mark the start of taxpayers' money being used for high-priority issues.
Finally, I should like to thank Commissioner Piebalgs and the German Presidency for making approval of the regulation at first reading possible.